Opinión del Tribunal.
Considerando que el auto de certiorari solo ..es pro-, cedente en defecto de todo otro recurso ordinario, para obtener la enmienda del daño causado por la sentencia, y que en el presente caso no carece el peticionario de otros recursos legales hábiles para obtener la reparación del daño que le haya podido ocasionar la sentencia al do admitirle por defecto de .forma, la reconvención quo *298dice liaber propuesto oportunamente en el juicio; no há lugar á despachar el auto de certiorari que se solicita por el peticionario Don Agustín Roselló con las' costas á sil cargo.
Jueces concurrentes: Sres'. Presidente Quiñones, 3^ Asociados Hernández, Pigueras, MacLeary y Wolf.